Citation Nr: 0701186	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-28 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for basal cell 
carcinoma/melanoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  Thereafter, the veteran's file was transferred 
to the RO in Philadelphia, Pennsylvania.  

For good cause shown, the veteran's motion for advancement on 
the Board's docket has been granted.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2006).

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center in Washington, DC in 
August 2006.  


FINDING OF FACT

Basal cell carcinoma/melanoma has been diagnosed and found to 
be etiologically related to the veteran's military service.


CONCLUSION OF LAW

Basal cell carcinoma/melanoma was incurred in service.  38 
U.S.C.A. § 1131, 1154(a) (West 2002); 38 C.F.R. § 3.303 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the VCAA because, even if there has not been, it is 
merely inconsequential.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Pertinent Laws and Regulations

Service connection - in general

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2006); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

With respect to Hickson element (1), current disability, VA 
treatment records document basal cell carcinoma/melanoma of 
various locations requiring excision.  Therefore, element (1) 
has been met.

With respect to Hickson element (2), in-service injury, the 
veteran contends that his skin condition is the result of 
excessive sun exposure while serving in the Navy.  
Specifically, he states that he was subjected to "hot, 
merciless, blazing sun" when his ship sailed near the 
equator while in the Central Pacific Ocean.  See VA Form 21-
4138 dated in July 2001.  In this case, the time, place, and 
circumstances of the veteran's service as supported by the 
record, supports his statements that he was exposed to 
excessive sun while in service.  See 38 U.S.C.A. § 1154(a) 
(West 2002).  In particular, the Board notes that service 
records confirm that the veteran served in the US Navy and 
received the Asiatic-Pacific Theater Service Medal with 1 
Bronze Star.  Moreover, the Board finds the veteran to be a 
credible historian and has accepted his account of excessive 
sun exposure in service.  Hickson element (2) has been met.  

The veteran was afforded a VA examination in November 2003.  
The examiner reviewed the claims file and noted that the 
veteran had a long history of many skin cancers.  The 
examiner concluded that all of the multiple skin cancers were 
associated with sun exposure , particularly burning in the 
sun, and that in his opinion they were more likely than not 
related to extensive sun exposure.  The Board finds that this 
opinion satisfies Hickson element (3), medical nexus.  

The totality of the above evidence satisfies Hickson elements 
(1), (2) and (3).  Accordingly, service connection for basal 
cell carcinoma/melanoma is warranted.


ORDER

Entitlement to service connection for basal cell 
carcinoma/melanoma is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


